                                                  Case 2:20-cv-02324-APG-VCF Document 36 Filed 02/08/21 Page 1 of 4



                                        1   MARK E. FERRARIO, ESQ.
                                            Nevada Bar No. 1625
                                        2   KARA B. HENDRICKS, ESQ.
                                            Nevada Bar No. 7743
                                        3   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        4   Las Vegas, NV 89135
                                            Telephone: (702) 792-3773
                                        5   Facsimile: (702) 792-9002
                                            Email: ferrariom@gtlaw.com
                                        6          hendricksk@gtlaw.com
                                        7   Attorneys for Defendants Democracy Prep Public Schools,
                                            Democracy Prep Public Schools, Inc, Democracy Prep at
                                        8   the Agassi Campus, Democracy Prep Nevada LLC, School
                                            Board of Democracy Prep at the Agassi Campus, Natasha
                                        9   Trivers, Adam Johnson, Kathryn Bass, Joseph Morgan,
                                            PhD, and Kimberly Wall
                                       10

                                       11                                    UNITED STATES DISTRICT COURT
                                       12                                          DISTRICT OF NEVADA
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                            GABRIELLE CLARK, individually and as parent              CASE NO.: 2:20-cv-02324-APG-VCF
                                       14   and guardian of WILLIAM CLARK, and
                                            WILLIAM CLARK, individually,
                                       15
                                                                    Plaintiffs,
                                       16
                                            vs.                                                      CERTIFICATE OF INTERESTED
                                       17                                                            PARTIES
                                            STATE PUBLIC CHARTER SCHOOL
                                       18   AUTHORITY, DEMOCRACY PREP PUBLIC
                                            SCHOOLS, DEMOCRACY PREP PUBLIC
                                       19   SCHOOLS, INC., DEMOCRACY PREP at the
                                            AGASSI CAMPUS, DEMOCRACY PREP
                                       20   NEVADA LLC, SCHOOL BOARD of
                                            Democracy Prep at the Agassi Campus,
                                       21   NATASHA TRIVERS, individually and in her
                                            official capacity as Superintendent and CEO,
                                       22   ADAM JOHNSON, individually and in his
                                            official capacity as Executive Director and
                                       23   Principal, KATHRYN BASS, individually and in
                                            her capacity as Teacher, JOSEPH MORGAN,
                                       24   individually and in his official capacity as Board
                                            Chair, KIMBERLY WALL, individually and in
                                       25   her capacity as assistant superintendent, and John
                                            & Jane Does 1-20,
                                       26
                                                                    Defendants.
                                       27

                                       28
                                                                                                 1
                                            ActiveUS 185044186v.1
                                               Case 2:20-cv-02324-APG-VCF Document 36 Filed 02/08/21 Page 2 of 4



                                        1          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule 7.1-1, the
                                        2   undersigned, counsel of record for Defendants Democracy Prep Public Schools, Democracy Prep
                                        3   Public Schools, Inc, Democracy Prep at the Agassi Campus, Democracy Prep Nevada LLC, School
                                        4   Board of Democracy Prep at the Agassi Campus, Natasha Trivers, Adam Johnson, Kathryn Bass,
                                        5   Joseph Morgan, PhD, and Kimberly Wall, certifies that the following have direct, pecuniary interest in
                                        6   the outcome of this case:
                                        7          1.      Democracy Prep Public Schools, Inc (“DPPS”) is a New York, not-for-profit
                                        8   corporation. This entity has no parent corporation or any publicly held corporation owning 10% or more
                                        9   of its stock. (Defendants are not aware of and/or affiliated with the entity identified in the caption as
                                       10   Democracy Prep Public Schools and believe this entity was named in error.)
                                       11          2.      Democracy Prep at the Agassi Campus (“DPAC”) is a Nevada not-for-profit corporation
                                       12   with its principal place of business in Clark County, Nevada. This entity has no parent corporation or
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13   any publicly held corporation owning 10% or more of its stock.
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                       14          3.      Democracy Prep Nevada LLC (“DPN”) is a Nevada not-for-profit limited liability
                                       15   company with its principal place of business in Clark County, Nevada. DPN is a single member LLC
                                       16   and DPPS is its sole managing member.
                                       17          4.      To the best of the knowledge of the undersigned, there are no known interested parties
                                       18   other than those identified in the caption of the case.
                                       19          5.      These representations are made to enable the Court to evaluate possible disqualification
                                       20   or recusal.
                                       21   ///
                                       22   ///
                                       23   ///
                                       24   ///
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///
                                                                                                 2
                                            ActiveUS 185044186v.1
                                               Case 2:20-cv-02324-APG-VCF Document 36 Filed 02/08/21 Page 3 of 4



                                        1             6.     Should an additional party or parties become known to have an interest in the outcome
                                        2   of this case, and come to the attention of the undersigned counsel, prompt notification to the Court will
                                        3   follow.
                                        4             DATED this 8th day of February, 2021.
                                        5                                                     GREENBERG TRAURIG, LLP
                                        6

                                        7
                                                                                                  /s/ Kara B. Hendricks
                                        8                                                     MARK E. FERRARIO, ESQ.
                                                                                              Nevada Bar No. 1625
                                        9
                                                                                              KARA B. HENDRICKS, ESQ.
                                       10                                                     Nevada Bar No. 7743
                                                                                              10845 Griffith Peak Drive, Suite 600
                                       11                                                     Las Vegas, NV 89135

                                       12                                                     Attorneys for Defendants Democracy Prep Public
                                                                                              Schools, Democracy Prep Public Schools, Inc,
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                                                                              Democracy Prep at the Agassi Campus, Democracy
                                       14                                                     Prep Nevada LLC, School Board of Democracy Prep
                                                                                              at the Agassi Campus, Natasha Trivers, Adam
                                       15                                                     Johnson, Kathryn Bass, Joseph Morgan, PhD, and
                                                                                              Kimberly Wall
                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                                3
                                            ActiveUS 185044186v.1
                                               Case 2:20-cv-02324-APG-VCF Document 36 Filed 02/08/21 Page 4 of 4



                                        1                                    CERTIFICATE OF SERVICE
                                        2         I hereby certify that on the 8th day of February, 2021, a true and correct copy of the foregoing
                                        3 CERTIFICATE OF INTERESTED PARTIES was filed electronically via the Court’s CM/ECF

                                        4 system. Notice of filing will be served on all parties by operation of the Court’s EM/ECF system, and

                                        5 parties may access this filing through the Court’s CM/ECF system.

                                        6

                                        7
                                                                                              /s/ Andrea Flintz
                                        8                                               an employee of Greenberg Traurig, LLP
                                        9

                                       10

                                       11

                                       12
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                              4
                                            ActiveUS 185044186v.1
